* OFFICE OF THE ATTORNEY GENERAL . STATE OF TEXAS

  JOHN     CORNYN




                                             February 12,2002



Mr. Jeff Moseley                                          Opinion No. JC-0464
Executive Director
Texas Department of Economic Development                  Re: Whether article III, section 19 of the Texas
P-0. Box 12728                                            Constitution requires a Texas Department of
Austin, Texas 787 1 l-2728                                Economic     Development       governing   board
                                                          member to resign from office in order to run for
                                                          the Texas Legislature   (RQ-0457-JC)


Dear Mr. Moseley:

        You ask about the effect of article III, section 19 of the Texas Constitution on a Texas
Department of Economic Development (“DED”) governing board member who wishes to run for
office as a state legislator. Under article III, section 19, holders of “lucrative” state and federal
offices are ineligible to serve in the Texas Legislature. We conclude that because members of the
DED governing board do not hold “lucrative” office, article III, section 19 is not relevant to a board
member’s eligibility to run for legislative of&e or to serve as a legislator.

        You explain that a member of the DED governing board “wishes to seek party nomination
in the primary to be a candidate for the Texas House of Representatives for a term beginning in
January 2003 .“l You ask the following questions about article III, section 19 of the Texas
Constitution:

                 1. Is a board member who does not receive compensation, but who
                    is entitled to receive reimbursement for actual expenses, eligible
                    to serve in the Legislature during the term for which he or she
                    was appointed?

                 2. Does it make        any difference      if the board member         waives
                    reimbursement?




         ‘Letter from Mr. JeffMoseley, Executive Director, Texas Department ofEconomic Development, to Honorable
John Cornyn, Texas Attorney General (Oct. 23,200l) (on file with Opinion Committee) [hereinafter Request Letter].
Mr. Jeff Moseley    - Page 2                       (JC-0464)




                3. If required, when must the board member resign in order to seek
                   party nomination for the Texas Legislature?

                4. If the board member does not have to resign to seek party
                   nomination in the primary for the Texas Legislature, at what point
                   must he or she resign in order to serve in the Legislature?

Request Letter, supra note 1, at 1.

        Article III, section 19 of the Texas Constitution   provides as follows:

                    No judge of any court, Secretary of State, Attorney General,     clerk
                of any court of record, or any person holding a lucrative office    under
                the United States, or this State, or any foreign government          shall
                during the term for which he is elected or appointed, be eligible   to the
                Legislature.

TEX. CONST. art. III, 5 19 (emphasis      added). Your first three questions ask about the implications
of this provision for a board member’s eligibility to run for legislative office. As we explain below,
article III, section 19 applies only to holders of “lucrative office,” a term that does not include
members of the DED governing board. Given that a member of the DED governing board does not
hold a “lucrative office” under article III, section 19, that constitutional limitation does not apply to
the board member at issue. Article III, section 19 does not require the board member to resign from
office in order to run for legislative office and will not affect the member’s eligibility to serve should
he or she be elected to office.

         As the board at issue is responsible for the governance of the DED, a state agency, its
members are clearly “officers” within the meaning of article III, section 19, see TEX. GOV’T CODE
ANN. ch. 481, subch. A (Vernon 1998 & Supp. 2002) (authority of DED governing board); Aldine
Indep. Sch. Dist. v. Standley, 280 S.W.2d 578, 583 (Tex. 1955) (test for determining whether a
person is an officer for purposes of constitutional dual-office-holding provisions is whether person
exercises “‘sovereign mnction[s] of the government . . . largely independent of the control of
others”‘) (quoting Dunbar v. Brazoria County, 224 S.W.2d 738,740-41 (Tex. Civ. App.-Galveston
1949, writ refd)), but the board members do not hold lucrative office. The term “lucrative office”
has been the subject of several judicial opinions. These cases hold that an officer who receives a
salary, fees, or any other compensation holds a “lucrative office” within this provision.          See
Whitehead v. Julian, 476 S.W.2d 844, 845 (Tex. 1972). An office is lucrative even if the
officeholder’s compensation is quite insignificant, such as a small per diem. See, e.g., Dawkins v.
Meyer, 825 S. W.2d 444,446-47 (Tex. 1992) (state agency board member who received $30 per diem
in addition to expenses held a lucrative office within the meaning of art. III, 8 19); Willis v. Potts,
377 S.W.2d 622,623 (Tex. 1964) (city council member who received $10 per diem in addition to
expenses held a lucrative office within the meaning of art. III, 8 19). Reimbursement for expenses
Mr. Jeff Moseley    - Page 3                       (JC-0464)




alone, however, does not render an office lucrative. See Whitehead, 476 S.W.2d at 845 (mayor who
received only $50 monthly expense allowance and whose expenses exceeded the allowance did not
hold a lucrative office within the meaning of art. III, 9 19).

        Under section 48 1.0043(c) of the Government Code, a member of the DED governing board
“may not receive compensation for service on the governing board. A member is entitled to receive
reimbursement,     subject to any applicable limitation on reimbursement provided by the General
Appropriations Act, for actual and necessary travel expenses incurred in performing services as a
member of the governing board.” TEX. GOV’T CODEANN. 4 48 1.0043(c) (Vernon 1998). Because
these board members do not receive compensation and receive reimbursement only for their actual
and necessary expenses, a member of the DED governing board does not hold a “lucrative office”
under article III, section 19 as that term has been construed by the Texas Supreme Court.

         Your final question asks, “[i]f the board member does not have to resign to seek party
nomination . . . , at what point must he or she resign in order to serve in the Legislature?” Request
Letter, supra note 1, at 1. Again, article III, section 19 does not apply to a member of the DED
governing board and has no implications for when a member must resign in order to serve in the
legislature. We note, however, that should the board member be elected to serve in the legislature,
he or she will automatically resign her membership on the DED governing board upon qualifying
for the legislature by operation of the constitutional dual-office-holding   prohibition-article XVI,
section 40.

         Under article XVI, section 40(d), “[n]o member of the Legislature of this State may hold any
other office or position of profit under this State, or the United States, except as a notary public if
qualified by law.” TEX. CONST. art. XVI, 9 40(d). We have not located any judicial or attorney
general opinion addressing whether in this provision the term “office” applies to both paid and
unpaid offices. We conclude here that the term “office” applies to any office, paid or unpaid. This
special dual-office-holding prohibition for legislators is in addition to the general prohibition against
holding more than one paid office in subsection (a) of section 40. See id. 4 40(a) (“ No person shall
hold or exercise at the same time, more than one civil office of emolument . . . . “). If we were to
construe “office” to apply only to paid offices, then subsection (d) of section 40 would be redundant
of subsection (a) and would be rendered meaningless and inoperative. In order to give the term
“office” meaning, we construe subsection (d) to prohibit a legislator from holding any other state or
federal office, even if the office is not paid. See Doody v. Ameriquest Mortgage Co., 49 S.W.3d 342,
344 (Tex. 2001) (courts avoid a construction that renders any constitutional provision meaningless
or inoperative). Accordingly, the term “office” embraces an unpaid state office such as membership
on the DED governing board.

       In sum, article XVI, section 40(d) prohibits a person from serving as both member of the
DED governing board and as a legislator. As qualification for and acceptance of a second office
would operate as an automatic resignation from the first office, see Pruitt v. Glen Rose Indep. Sch.
Mr. JeffMoseley      - Page 4                       (JC-0464)




Dist., 84 S.W.2d 1004 (Tex. Con-u-&n App. 1935, judgrn’t adopted), the board member would
automatically resign from the DED office upon qualifying for the legislature.



                                           SUMMARY

                            Because a member of the Texas Department of Economic
                  Development governing board does not hold a “lucrative” office
                  within the meaning of article III, section 19 of the Texas Constitution,
                  that constitutional provision is not relevant to a board member’s
                  eligibility to run for legislative office or to serve as a legislator.
                  Article III, section 19 does not require a board member to resign from
                  office in order to run for legislative office and would not affect a
                  member’s eligibility to serve should he or she be elected to office.
                  However, article XVI, section 40(d) of the Texas Constitution
                  prohibits a state legislator from holding an unpaid state office and
                  would preclude a person from serving as both a member of the
                  Department of Economic Development governing board and as a
                  legislator.




                                                  Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DENMON GUSKY
Chair, Opinion Committee

Mary R. Crouter
Assistant Attorney General, Opinion Committee